DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 5, 2019.  Claims 1-20 are presently pending and are presented for examination.

Election/Restriction
This Office This application contains claims directed to the following patentably Species.

Species I (Claims 1-9 and 17-20): A system and method for assisting in hitching a vehicle with a trailer.

Species II (Claims 10-16): A system for aligning a vehicle with a trailer.

This application contains claims directed to the following patentably distinct species I, and II. The species are independent or distinct because Species I, and II contain combinations of features that are not overlapping. In addition, these species are not obvious variants of each other based on the current record.  

With respect to Species I (Claims 1-9 and 17-20) and Species II (10-16), Species I is exclusively directed towards a system and method including determining that at least one of a trailer or coupler is outside of a specified area relative to a vehicle and then outputting instructions for movement of the vehicle determined to position the one of the trailer or coupler within the specified area. In contrast, Species II is exclusively directed towards a system including determining a position of a trailer, including coupler, with respect to a specified area relative to the vehicle and outputting indication of the position of the trailers and coupler with respect to the specified area.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the Examiner to examine unique system that are directed towards different patentable subject matter, namely, i) assisting hitching operation of a vehicle, and ii) assisting alignment of a vehicle.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on 571 272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public/JAMES M MCPHERSON/ PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                              
/JAMES M MCPHERSON/Examiner, Art Unit 3669